Eusseii, J.,
concurring specially.
In concurring in the judgment of the court in this ease, and as to the point passed on in the tenth division of the opinion, I do not wish to be understood, even in the light of Judge Hall’s decision in Fire Association v. Fleming, 78 Ga. 733 (3 S. E. 420), as agreeing to the proposition that the verdict upon the first count was excessive. I conceive it to be the right of the jury to fix an amount even as large as that of the verdict upon that count, for the damages resultant upon an unlawful arrest, if the attendant circumstances in a particular case authorize such an exercise of their discretion. But in view of the fact that the ruling of the trial court in the previous litigation was not excepted to, and thereby became the law of this case, this court, as well as the lower court, is bound to the proposition that the transaction dealt with, in the plaintiff’s petition can not be considered as one continuing cause of action, but must be treated as three causes of action entirely separate and distinct.